Title: To George Washington from Benjamin Lincoln, 23 June 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     My dear General
                     Philadelphia Sunday morng 23 June 1782
                  
                  I have the pleasure to inform you that Mr Morris agrees to the
                     propositions you laid before him relative to issuing to the Officers and to the
                     regiments by companies, and to the three perCt allowance to
                     the Troops and the two to the contractors.
                  The officers may draw the whole or part of their rations as shall
                     be most convenient for them it is quite immaterial to the public.
                  Your Excellency will please to give the necessary orders for
                     carrying the new system into effect.
                  I am convinced that Colo. Stuart will do every thing in his power
                     for the Army and that he will accomodate them in every thing they can
                     reasonably hope for—and I am equally sure that this line of conduct will
                     continue him the esteem and Confidence of the Army, and that they will
                     cheerfully give him every assistance he may need—Carting flour from this City
                     where much of it must be purchased will be a heavy expence if in any instance
                     the public team can give the contractors aid, I think the public interest will
                     be promoted by it, for the success of all future contracts will depend on the
                     issue of this—if the individuals of it should make some thing handsome for
                     themselves many will solicit for a future one but if on the contrary they are
                     loosers others will be cautious. Colo.—Stuart will be in Camp in a few Days.
                  Mr Morris will, I suppose, officially answer your letter covering
                     your Excellency’s propositions. I have the honor to be with perfect esteem your
                     Excellencys most Ob. ser.
                  
                  
                  
                                       
                            
                            B: Lincoln
                        